                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY



   LULU BELLE FLAMER,                1:18-cv-11414-NLH

                Appellant,           OPINION

        v.

   WELLS FARGO BANK, N.A.,

                Appellee.


APPEARANCES:

LULU BELLE FLAMER
240 24TH AVENUE
ELWOOD, NJ 08217

     Pro Se Appellant

GARY EISENBERG
PERKINS COIE LLP
30 ROCKEFELLER PLAZA
22ND FLOOR
NEW YORK, NY 10112

ROBERT THOMAS YUSKO
KNUCKLES KOMOSINSKI & MANFRO LLP
565 TAXTER ROAD
SUITE 590
ELMSFORD, NY 10523

     On behalf of Appellee



HILLMAN, District Judge

     Pending before the Court is the debtor’s appeal of the

bankruptcy court’s dismissal of her adversary proceeding.   For
the reasons expressed below, the decision of the bankruptcy

court will be affirmed, and the debtor’s appeal will be

dismissed.

                             BACKGROUND

     On August 13, 1997, appellant, Lulu Belle Flamer, borrowed

$60,000.00 by using the home she owned at 240 24th Avenue,

Elwood, New Jersey as security.        The loan included a mortgage

and promissory note, which were eventually assigned to

appellant, U.S. Bank Trust, N.A.

     On August 28, 2015, U.S. Bank commenced a foreclosure

action in the Superior Court of New Jersey, Atlantic County.          On

October 1, 2015, Flamer filed a Chapter 7 bankruptcy petition in

this District. 1   On December 4, 2015, Flamer filed an answer to

the foreclosure action denying the default and alleging accord

and satisfaction.

     On January 8, 2016, the bankruptcy court issued an Order of




1 In a chapter 7 bankruptcy, the bankruptcy trustee gathers and
sells the debtor's nonexempt assets and uses the proceeds of
such assets to pay holders of claims (creditors) in accordance
with the provisions of the Bankruptcy Code. Part of the
debtor's property may be subject to liens and mortgages that
pledge the property to other creditors. In addition, the
Bankruptcy Code will allow the debtor to keep certain "exempt"
property; but a trustee will liquidate the debtor's remaining
assets. Accordingly, potential debtors should realize that the
filing of a petition under chapter 7 may result in the loss of
property. https://www.uscourts.gov/services-
forms/bankruptcy/bankruptcy-basics/chapter-7-bankruptcy-basics.


                                   2
Discharge under 11 U.S.C. § 727 to Flamer.       The Discharge Order

specifically stated, “a creditor with a lien may enforce a claim

against the debtors’ property subject to that lien unless the

lien was avoided or eliminated.       For example, a creditor may

have the right to foreclose a home mortgage or repossess an

automobile.”

     After extensive motion practice in the foreclosure action,

on June 2, 2017, the Superior Court ordered U.S. Bank to issue a

certification regarding Flamer’s payment history, late charges

and default interest arguments.       The Superior Court subsequently

heard oral argument on the amount due for final judgment, and

the court found against Flamer.

     On September 18, 2017, in the Superior Court of New Jersey,

the Honorable Michael J. Blee, P.J.Ch., entered an Order of

Judgment in the foreclosure for U.S. Bank.       On October 2, 2017,

Flamer filed a motion to vacate the final judgment, which was

opposed and ultimately denied on October 27, 2017.       In Flamer’s

motion to vacate the final judgment, she argued that the

mortgage loan was discharged prior to the issuance of the final

judgment of foreclosure without objection from U.S. Bank, and

therefore the lien had been cancelled prior to the judgment of

foreclosure.   Judge Blee denied Flamer’s motion for

reconsideration on December 4, 2017.       On December 18, 2017,



                                  3
Flamer filed another motion to stay the foreclosure, in which

she again argued that U.S. Bank failed to levy on Flamer’s

property during bankruptcy and that a lien discharge was

granted.   Flamer’s motion was denied on January 19, 2018.

     On March 8, 2018, Flamer filed a Chapter 13 bankruptcy

petition 2 and a day later filed an adversary proceeding against

U.S. Bank.   Flamer sought the bankruptcy court’s determination

as to the validity of U.S. Bank’s lien underlying the

foreclosure action.   U.S. Bank filed a motion to dismiss, which

was granted on May 22, 2018, and again on reconsideration on

June 26, 2018.   The bankruptcy court dismissed Flamer’s

adversary proceeding based on res judicata principles 3 and the

Rooker-Feldman doctrine. 4   Flamer has appealed the bankruptcy


2 A chapter 13 bankruptcy is also called a wage earner’s plan. It
enables individuals with regular income to develop a plan to
repay all or part of their debts. Under this chapter, debtors
propose a repayment plan to make installments to creditors over
three to five years. See 11 U.S.C. § 1322.

3 Res judicata encompasses claim and issue preclusion.     U.S. v. 5
Unlabeled Boxes, 572 F.3d 169, 174 (3d Cir. 2009).

4 Under the Rooker-Feldman doctrine, which is derived from the
two Supreme Court cases, District of Columbia Court of Appeals
v. Feldman, 460 U.S. 462 (1983) and Rooker v. Fidelity Trust
Co., 263 U.S. 413 (1923), lower federal courts lack subject
matter jurisdiction to engage in appellate review of state court
determinations or to evaluate constitutional claims that are
inextricably intertwined with the state court’s decision in a
judicial proceeding. Port Authority Police Benev. Ass’n, Inc.
v. Port Authority of New York and New Jersey Police Dept., 973
F.2d 169, 177 (3d Cir. 1992); In re Knapper, 407 F.3d 573, 580


                                  4
court’s decision to this Court.

                            DISCUSSION

     A.    Jurisdiction and Standard of Review

     This Court has jurisdiction over the appeal from the

bankruptcy court’s May 22, 2018 and June 26, 2018 orders

pursuant to 28 U.S.C. § 158(a), which provides in relevant part:

“The district courts of the United States shall have

jurisdiction to hear appeals from final judgments, orders and

decrees   . . . of bankruptcy judges entered in cases and

proceedings referred to the bankruptcy judges under section 157

of this title.   An appeal under this subsection shall be taken

only to the district court for the judicial district in which

the bankruptcy judge is serving.”

     In reviewing a determination of the bankruptcy court, the

district court subjects the bankruptcy court’s legal

determinations to plenary review, reviewing its factual findings

for clear error, and considering its exercise of discretion for

abuse thereof.   In re United Healthcare Sys., Inc., 396 F.3d

247, 249 (3d Cir. 2005).

     B.    Analysis

     Flamer argues that the bankruptcy court erred in several



(3d Cir. 2005) (“The Rooker-Feldman doctrine prevents ‘inferior’
federal courts from sitting as appellate courts for state court
judgments.”).


                                  5
ways: (1) it applied the incorrect standard in dismissing her

adversary complaint and it improperly considered matters outside

of her complaint; (2) the decisions of the state court in the

foreclosure action should not have precluded the bankruptcy

court from using its core power to determine the scope of the

Chapter 7 discharge; and (3) the adversary complaint should not

have been dismissed with prejudice.

     The Court finds none of Flamer’s arguments to be

meritorious.   With regard to the standard the bankruptcy court

applied in considering U.S. Bank’s motion to dismiss Flamer’s

adversary complaint, the bankruptcy court applied the same

standard that this Court uses in assessing motions to dismiss

pursuant to Federal Civil Procedure Rule 12(b)(6), along with

the relevant bankruptcy rules.   See In re Hartman, 2017 WL

2230336, at *3 n.4 (D.N.J. 2017)(explaining that Federal Rule of

Civil Procedure 12(b)(6) applies to a bankruptcy court’s

resolution of motion to dismiss an adversary proceeding by

Federal Rule of Bankruptcy Procedure 7012); Fed. R. Bankr. P.

7012(b) (“Applicability of Rule 12(b)–(i) F.R.Civ.P. Rule 12(b)–

(i) F.R.Civ.P. applies in adversary proceedings.”). 5


5 The bankruptcy court also noted, “The court may take judicial
notice of the docket entries in Cases, Fed. R Evid. 201,
incorporated in these proceedings by Fed. R. Bankr. P. 9017. See
Maritime Elec. Co., Inc. v. United Jersey Bank, 959 F.2d l 194,
1200 n.3 (3d Cir.1991); Levine v. Egidi, 1993 WL 69146, at *2


                                 6
     Under the Rule 12(b)(6) standard, a court must accept all

well-pleaded allegations in the complaint as true and view them

in the light most favorable to the plaintiff.   Evancho v.

Fisher, 423 F.3d 347, 351 (3d Cir. 2005).   Flamer argues that

she complied with this standard, and the bankruptcy court should

not have looked beyond the allegations in her adversary

complaint in determining its sufficiency.

     Flamer’s argument is misdirected.   As a primary matter,

under the Rule 12(b)(6) standard, a court in reviewing a Rule

12(b)(6) motion must consider the facts alleged in the

pleadings, but a court must also consider the documents attached

thereto as exhibits, as well as matters of judicial notice.     S.

Cross Overseas Agencies, Inc. v. Kwong Shipping Grp. Ltd., 181

F.3d 410, 426 (3d Cir. 1999).   A court may further consider “an

undisputedly authentic document that a defendant attaches as an

exhibit to a motion to dismiss if the plaintiff’s claims are

based on the document.”   Pension Benefit Guar. Corp. v. White

Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993).

     Beyond a standard Rule 12(b)(6) challenge, where a

defendant raises res judicata and the Rooker-Feldman doctrine in




(N.D.111. 1993); In re Paolino, 1991 WL 284107, at* 12 n.19
(Bankr. E.D. Pa. 1991); see generally In re Indian Palms
Associates, Ltd., 61 F.3d 197 (3d Cir. 1995).” (Bankr. 18-
01123-ABA, Docket No. 52, at 2 n.3.)


                                 7
response to an adversary complaint, or even if a court raises

those concerns sua sponte, 6 a court may look beyond the pleadings

in the complaint to resolve those issues.   See Toscano v.

Connecticut General Life Ins. Co., 288 F. App’x 36, 38 (3d Cir.

2008) (“The defense of claim preclusion [] may be raised and

adjudicated on a motion to dismiss and the court can take notice

of all facts necessary for the decision.”)(citing Connelly

Found. v. Sch. Dist. of Haverford Twp., 461 F.2d 495, 496 (3d

Cir. 1972)(res judicata may be raised in motion to dismiss prior

to answer)); In re Victor Albanes & Yolanda Albanes, 2017 WL

3037384, at *3 (D.N.J. 2017)(citing Parkview Assocs. P'ship v.

City of Lebanon, 225 F.3d 321, 328 (3d Cir. 2000); Great W.

Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 164

(3d Cir. 2010))(explaining that the Rooker–Feldman doctrine is

distinct from the affirmative defenses of preclusion, and it

acts as a jurisdictional bar on federal courts, which makes

dismissal based on the Rooker–Feldman doctrine appropriate at

the motion to dismiss stage).   A court may therefore “take

judicial notice of the record from a previous court proceeding

between the parties.”   Oneida Motor Freight, Inc. v. United

Jersey Bank, 848 F.2d 414, 416 n.3 (3d Cir. 1988).


6 See In re Knapper, 407 F.3d 573, 579 (3d Cir. 2005) (explaining
that a bankruptcy court, like other courts, may raise the
Rooker-Feldman doctrine even if the parties do not).


                                 8
     The bankruptcy court followed these standards precisely.

In her adversary complaint, Flamer asserted three counts: (1)

the validity and the extent of the lien was unknown due to her

discharge in bankruptcy, i.e., “lien discharge” in the Chapter 7

bankruptcy; (2) Flamer paid more than the full amount under the

contract, i.e., an “overpayment”; and (3) U.S. Bank’s lien and

judgment were cancelled pursuant to the plain meaning of 11

U.S.C. § 502(b)(1) and N.J.S.A. 2A:16-49.1, i.e., “judgment

cancelled.”   (See Bankr. 18-01123-ABA, Docket No. 52.)   These

counts specifically referenced the Chapter 7 Discharge Order,

which was directly relevant to her first and third counts.    The

bankruptcy court was therefore permitted to consider the

Discharge Order, itself a matter of public record and subject to

judicial notice.   Similarly, the bankruptcy court was permitted

to consider the existence of the state court foreclosure action,

as well as the content of the issues decided in those

proceedings, all of which were relevant to each of Flamer’s

three counts.

     The Court next addresses Flamer’s substantive challenge to

the bankruptcy court’s dismissal of her adversary proceeding.

Flamer argues that despite the state court’s view of the

Discharge Order, the bankruptcy court should have independently

determined whether the Discharge Order cancelled U.S. Bank’s



                                 9
lien such that U.S. Bank did not have a valid lien and therefore

no claim to foreclosure in state court.   Flamer cites to the

bankruptcy court’s power to hear “core” proceedings for that

authority.

     By statute, bankruptcy judges are authorized to “hear and

determine all cases under title 11 and all core proceedings

arising under title 11 or arising in a case under title 11.”    28

U.S.C. § 157(b)(1) (emphasis added).   The statute provides a

non-exhaustive list of sixteen types of core claims, including

“determinations of the validity, extent, or priority of liens.”

Id. § 157(b)(2).   Along with those listed in the statute, “a

proceeding is core under section 157 if it invokes a substantive

right provided by title 11 or if it is a proceeding that, by its

nature, could arise only in the context of a bankruptcy case.”

CoreStates Bank, N.A. v. Huls America, Inc., 176 F.3d 187, 196

(3d Cir. 1999)(quotations and citations omitted).   In non-core

claims, however, the bankruptcy judge may not enter final orders

or judgments but must submit proposed findings of fact and

conclusions of law to the district court for entry of judgment,

unless all the parties consent to the bankruptcy judge's

entering judgment.   Id. (citations omitted).

     Flamer argues that the state court foreclosure judgment

“could not and should not have precluded the bankruptcy court’s



                                10
core and related to functions.”    (Docket No. 8 at 16.)   That

argument is not supported in the law.    Even when the bankruptcy

court has jurisdiction in the first instance to determine a

“core proceeding” like the interpretation of Flamer’s Chapter 7

Discharge Order, that basis for original jurisdiction to hear

the issue does not override the application of the doctrines of

claim and issue preclusion as to prior adjudications on the

issue.   CoreStates Bank, 176 F.3d at 207 (explaining how the

principles of claim preclusion can properly be applied with

respect to claims falling within the core and non-core

jurisdiction of the bankruptcy court); Maritime Elec. Co., Inc.

v. United Jersey Bank, 959 F.2d 1194, 1213 (3d Cir. 1991)

(citing Grogan v. Garner, 498 U.S. 279 (1991)) (“[T]here is

nothing inherently objectionable to bankruptcy courts giving

preclusive effect to valid prior judgments, even if doing so

would inevitably establish a creditor's claim in a core

proceeding.   The doctrine of collateral estoppel (issue

preclusion) may be used in a subsequent bankruptcy proceeding to

prevent relitigation of issues that were actually and

necessarily resolved in a prior nonbankruptcy adjudication.”).

     Relatedly, despite a bankruptcy court’s jurisdiction to

hear “core proceedings,” that jurisdiction must be properly

invoked.   Under the Rooker-Feldman doctrine, a bankruptcy court



                                  11
is prohibited from reviewing the state court’s judgment because

such review would run afoul of the prohibition of lower federal

courts from sitting as effective courts of appeal for state

court judgments.   In re Knapper, 407 F.3d 573, 581 (3d Cir.

2005).   Thus, the application of the Rooker–Feldman doctrine

bars a litigant's federal claims and divests the bankruptcy

court of subject matter jurisdiction over those claims.   Id.

(citations omitted).

     In the state court foreclosure action, the state court

found:

     [Flamer] repeats allegations regarding the Note being
     discharged by the Bankruptcy Court. While this is
     accurate, [Flamer’s] argument falls short where [Flamer]
     assert[s] that the mortgage has been discharged as well.
     The "Order of Discharge" issued from the Bankruptcy Court
     by the Honorable Andrew Altenburg, Jr., explains that
     creditors with liens, such as [U.S. Bank] here with a
     mortgage on [Flamer’s] property, have the right to
     foreclose a home mortgage. [Flamer] enforced this right
     and has properly foreclosed on the subject property.

(Bankr. 18-01123-ABA, Docket No. 8-2.)

     The bankruptcy court in Flamer’s adversary proceeding found

in deciding U.S. Bank’s motion for sanctions: 7

     After notice and a hearing, the Complaint was dismissed.
     [Flamer] filed a motion to reconsider dismissal of the
     Complaint. In its oral opinion on June 26, 2018, the court
     noted that it was abundantly clear that the facts,
     allegations, background, and counts in the Complaint were
     to the letter identical to the facts and allegations

7 The bankruptcy court’s prior decisions were issued orally on
the record. (Bankr. 18-01123-ABA, Docket No. 13, 20.)


                                12
     alleged by [Flamer] in the multiple pleadings filed in the
     Superior Court of New Jersey, Atlantic County (the "State
     Court"). (Doc. No. 50). Compare Complaint 113-8 with Doc.
     8-2, Exhibit E, pp. 2 & 3 and Complaint 119-11 with Doc. 8-
     2, Exhibit H, 112, 3, 5 & 10. Also, each form of relief
     sought in each count in the Complaint were specifically
     addressed and resolved by the State Court in the various
     orders it entered. See Doc. 8-2, Exhibits J-N.

     . . .

     The issues raised have been asked and answered against the
     Plaintiff several times-yet she continues to prosecute the
     same arguments. The claims and legal contentions made by
     the Plaintiff have been repeatedly rejected by the courts
     and are not warranted by existing law. The oral and
     written decisions or orders by the various courts reflect
     that. The continued pursuit of claims, defenses, and other
     legal contentions [are] not supported or warranted by
     existing law . . . .


(Bankr. 18-01123-ABA, Docket No. 51 at 2, 6.)

     Res judicata encompasses claim and issue preclusion.     U.S.

v. 5 Unlabeled Boxes, 572 F.3d 169, 174 (3d Cir. 2009) (citing

Venuto v. Witco Corp., 117 F.3d 754, 758 n.5 (3d Cir. 1997).

Claim preclusion requires a showing that there has been: (1) a

final judgment on the merits in a prior suit involving (2) the

same claim and (3) the same parties or their privies.   Id.

(citation omitted).   Collateral estoppel, or issue preclusion,

requires of a previous determination (1) the identical issue was

previously adjudicated; (2) the issue was actually litigated;

(3) the previous determination was necessary to the decision;

and (4) the party being precluded from relitigating the issue



                                13
was fully represented in the prior action.    Id. (citation

omitted).

     “[T]here are four requirements that must be met for the

Rooker–Feldman doctrine to apply: (1) the federal plaintiff lost

in state court; (2) the plaintiff complain[s] of injuries caused

by [the] state-court judgments; (3) those judgments were

rendered before the federal suit was filed; and (4) the

plaintiff is inviting the district court to review and reject

the state judgments.”   Great Western Mining & Mineral Co. v. Fox

Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010) (quotations

omitted)(discussing Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005)).

     Other than disagreeing with the underlying decisions of the

state court, Flamer has not provided any argument as to how the

bankruptcy court improperly applied the doctrines of res

judicata and Rooker-Feldman.    Every element of those doctrines

has been met in this case. 8   Consequently, the Court finds that

the bankruptcy court did not err in the dismissal of Flamer’s

adversary proceeding.




8 Although not dispositive of whether the bankruptcy court erred
in dismissing Flamer’s adversary complaint under res judicata
and Rooker-Feldman, it appears to the Court that the substantive
determination of the state court that the lien had not been
discharged by Flamer’s Chapter 7 bankruptcy Discharge Order is
not erroneous.


                                 14
     Finally, Flamer contends that the dismissal should not have

been “with prejudice,” but instead “without prejudice.”    The

Court does not agree.

     “‘The primary meaning of ‘dismissal without prejudice’ . .

. is dismissal without barring the plaintiff from returning

later, to the same court, with the same underlying claim.’”

Eldakroury v. Attorney General of New Jersey, 601 F. App’x 156,

158 (3d Cir. 2015)(quoting Semtek Int'l Inc. v. Lockheed Martin

Corp., 531 U.S. 497, 505–06 (2001)).   If the bankruptcy court

had dismissed Flamer’s adversary proceeding “without prejudice,”

that determination would have permitted Flamer to return to the

bankruptcy court with the same claim, which would had been in

complete contravention of the purposes of res judicata and

Rooker-Feldman.   Moreover, as the bankruptcy court observed in

its decision regarding U.S. Bank’s motion for sanctions:

     The court has given [Flamer] significant leeway throughout
     this bankruptcy process because she is self-represented.
     There has to be a point where it stops. [Flamer] cannot
     fake blindness to the multiple rulings against her and
     continue to advocate the same position repeatedly rejected
     just because she does not like the result. It is not
     right. It is unfair. It is harassment. It is an abuse of
     the process. U.S. Bank should not be forced to front the
     expense of responding to each of [Flamer’s] frivolous
     pleadings.

(Bankr. 18-01123-ABA, Docket No. 51 at 9.)   This Court does not

find the bankruptcy court’s dismissal of Flamer’s adversary

complaint “with prejudice” to be an abuse of discretion,


                                15
especially when considering the continued repetition of the same

unmeritorious claims. 9   See, e.g., Heine v. Director of Codes

and Standards, 2017 WL 3981135, at *8 (D.N.J. 2017)(citing

Federated Dep't Stores, Inc. v. Moitie, 452 U.S. 394, 399 n.3

(1981); Post v. Hartford Ins. Co., 501 F.3d 154, 169 (3rd Cir.

2007))(explaining that for purposes of res judicata, “‘[t]he

dismissal for failure to state a claim under Federal Rule of

Civil Procedure 12(b)(6) is a judgment on the merits.’”); id.

(citing Semtek Int'l Inc. v. Lockheed Martin Corp., 531 U.S.

497, 505–06 (2001))(further explaining that dismissals “with

prejudice” bar a plaintiff from refiling her claims in the court

that dismissed them); Perez v. Seterus, Inc., 2018 WL 534159, at

*3 (D.N.J. 2018)(citing numerous cases)(“[I]it does not appear

that controlling precedent requires a case dismissed on Rooker–

Feldman grounds to be dismissed without prejudice.”).

                            CONCLUSION

     For the reasons expressed above, the Court finds that the

bankruptcy court did not err in dismissing Flamer’s adversary




9 The bankruptcy court ultimately declined to impose sanctions on
Flamer, finding that Flamer “has been warned. [Flamer] is on
actual notice of her sanctionable conduct. Ignoring the court's
warning will be evidence of the Plaintiff acting in bad faith.
Certainly, a continuation of the conduct will also be evidence
of an abuse of the process. If so, the Plaintiff will be subject
to sanctions on the Court's own initiative.” (Bankr. 18-01123-
ABA, Docket No. 51 at 9.)


                                16
complaint with prejudice.   The order of the bankruptcy court

will be affirmed, and Flamer’s appeal dismissed.   An appropriate

Order will be entered.



Date: May 13, 2019                      s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                17
